Citation Nr: 0317457	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, by which service connection for PTSD was 
established, and an initial 10 percent evaluation was 
assigned, effective from March 17, 1998.  The veteran 
appealed those decisions, contending that the severity of his 
now service-connected PTSD warranted assignment of an initial 
evaluation in excess of 10 percent.  

Upon review of the case, the Board determined that additional 
evidentiary development was necessary, and in October 2000, 
remanded the case back to the RO for such development.  
Pursuant to the development undertaken as directed in the 
Board's October 2000 Remand, the veteran was granted an 
increased initial 30 percent evaluation for his service-
connected PTSD by a rating decision of March 2003.  He has 
since continued his appeal, contending that the severity of 
his service-connected PTSD warrants assignment of an initial 
disability evaluation in excess of 30 percent.  The case has 
been returned to the Board for resolution.  

As a preliminary matter, the Board observes that in the 
statement offered by the veteran's service representative of 
May 2003 and in the Brief on Appeal dated in July 2003, the 
veteran has argued that he is unable to obtain or retain 
gainful employment as a result of his service-connected PTSD.  
The Board observes that such issue is not currently on 
appeal.  Accordingly, the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is referred back to the 
RO for any appropriate action.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's service-connected PTSD is objectively shown 
to be productive of symptomatology most consistent with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for assignment of an initial 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.130, Diagnostic Code 9411 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.195, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his now service-
connected PTSD is of greater severity than reflected by the 
initially assigned 30 percent disability rating.  
Accordingly, he maintains that he should be entitled to 
assignment of an initial disability rating in excess of 30 
percent.  In such cases, the VA has a duty to assist the 
veteran in developing evidence to substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that although the 
veteran's claim was adjudicated prior to enactment of the 
VCAA, the VA's redefined duty to notify and assist the 
veteran has been fulfilled with respect to the issue 
addressed here.  The Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
substantiate his claim for an increased initial rating for 
PTSD.  In addition, the Board finds that the veteran has been 
provided with notice of what evidence the VA would obtain and 
the evidence he was to provide.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decisions, in the subsequent statement and 
supplemental statement of the case, and in correspondence to 
the veteran dated in February 1999, May 1999, and June 2003 
have effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for an increased initial 
rating for PTSD.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, and in particular the 
supplemental statement of the case dated in March 2003, the 
veteran was advised of the evidence necessary to substantiate 
his claim for an increased initial rating for PTSD, and what 
evidence was necessary to show that his PTSD was of greater 
severity than reflected by the initially assigned rating.  In 
addition, by those documents, the veteran has been informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  Further, via the 
above-captioned documents, the veteran was advised of the 
relevant statutes and regulations applicable to his claim, 
and of his rights and duties under the VCAA.  In view of the 
nature of the veteran's service-connected disability, as well 
as the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claim for an increased initial 
rating, the Board concludes that all relevant medical 
evidence has been obtained, and that all relevant facts have 
been properly developed.  In short, the Board finds that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to an initial rating in excess of 30 percent 
for PTSD has been obtained.  The evidence of record includes 
the veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
statements offered by the veteran in support of his claim.  
In addition, the Board observes that while the veteran 
initially requested that he be afforded a personal hearing 
before a Veterans Law Judge, he subsequently withdrew that 
request.  

In any event, pursuant to the clinical findings as set forth 
in VA rating examination reports, the Board finds that all 
relevant aspects of the veteran's service-connected PTSD have 
been addressed to the extent practicable.  The Board finds 
that the rating examination reports in conjunction with the 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected PTSD as to allow 
for an equitable determination of that issue without 
requiring further attempts to obtain additional clinical 
treatment records which may not be available.  Accordingly, 
in light of the foregoing, the Board concludes that 
scheduling the veteran for further rating examinations or to 
obtain additional clinical treatment records would likely 
result in unnecessary delay, and would not add anything of 
substance to the evidentiary record.  The Board is unaware of 
any additional relevant evidence which is available in 
connection with the veteran's claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate his claim for an initial 
rating in excess of 30 percent for PTSD.  Accordingly, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

Historically, service connection for PTSD was established by 
a June 1998 rating decision.  An initial 10 percent 
evaluation was assigned, effective from March 17, 1998.  The 
veteran appealed that decision and the case was referred to 
the Board for review.  In October 2000, after determining 
that further evidentiary development was necessary, the Board 
remanded the case back to the RO for such development, 
including an additional VA rating examination.  The requested 
development was undertaken, and by a rating decision of March 
2003, the veteran's initially assigned disability rating was 
increased to 30 percent.  The veteran has continued his 
appeal, contending that the severity of his service-connected 
PTSD warrants assignment of a disability evaluation in excess 
of 30 percent.  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  Pursuant to those 
criteria, a 10 percent evaluation is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

Assignment of a 30 percent evaluation is contemplated where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

Initially, the Board notes that the VA Form 646 received from 
the veteran's service representative in May 2003 contains the 
assertion that pursuant to a holding by the United States 
Court of Appeals for Veterans Claims (Court), where any of 
the three criteria listed for assignment of a 100 percent 
evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9411 had 
been met, the VA should grant assignment of a 100 percent 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).  What the veteran's service representative 
apparently fails to properly grasp in the present case is 
that the ruling in Johnson applied to a former version of 
Diagnostic Code 9411 which has since been revised and is 
therefore inapplicable to the veteran's claim.  

The former version of Diagnostic Code 9411, which was in 
effect prior to November 7, 1996, provided that assignment of 
a 100 percent evaluation was warranted where the "attitudes 
of all contacts except for the most intimate were so 
adversely affected as to result in the virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior" were also required.  Further, 
a 100 percent disability rating was warranted where the 
veteran was "demonstrably unable to obtain or retain 
employment."  See generally 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The case cited by the veteran's service 
representative, Johnson v. Brown, 7 Vet. App. 95, held that a 
showing that any one of those criteria provided a sufficient 
basis for assignment of a 100 percent rating for PTSD.  

Here, however, the claim upon which the current appeal is 
based was received on March 17, 1998.  The version of 
Diagnostic Code 9411 referenced by the veteran's service 
representative was superseded on November 7, 1996, when 
substantive changes made to the schedular criteria for 
evaluating psychiatric disorders, previously set forth at 
38 C.F.R. §§ 4.125-4.132, became effective.  See generally 61 
Fed. Reg. 52695-52702 (1996).  As noted above, the revised 
regulations pertaining to the evaluative criteria for PTSD 
are now codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  Here, the Board observes that the evaluative 
criteria addressed by the Court in Johnson, supra, were 
superseded well before the veteran's claim for service 
connection for PTSD was received.  The Court's holding in 
Johnson only applies to the former version of Diagnostic Code 
9411 and has no bearing on the present case because the 
former version of Diagnostic Code 9411 is not for application 
here.  Accordingly, such assertion will not be addressed 
further in connection with the current appeal.  

Clinical treatment records dating from February 1989 through 
July 2000 generally disclose that the veteran underwent 
treatment for variously diagnosed psychiatric disorders, to 
include PTSD, during that period.  The veteran was noted to 
experience difficulty in controlling his anger, and 
complained of experiencing mood swings, nightmares, 
difficulty sleeping, and avoidance of others.  According to 
the veteran in January 1997, his wife of 25 years left him 
because she was unable to tolerate his symptoms any longer.  
The veteran then indicated that he had two adult daughters in 
addition to his mother and sister with whom he was close, and 
that his family members provided financial assistance when 
needed.  The treatment records generally disclose that the 
veteran underwent anger management therapy, and that he 
experienced recurrent intrusive thoughts of his experiences 
in Vietnam.  

The veteran underwent a VA rating examination in July 1998.  
The report of that examination shows that the veteran was 
then taking a variety of medications to ease his psychiatric 
symptomatology and that the veteran had been treated as an 
inpatient for PTSD on at least one prior occasion.  The 
veteran complained of experiencing stomach problems with 
frequent vomiting, difficulty sleeping, violent feelings, 
"edginess," isolation, and lethargy.  During the course of 
the interview, the veteran was noted to be unable or 
unwilling to properly respond to simple questions such as 
where he lived, and he stated that he did not wish to discuss 
any suicidal ideation.  The examiner offered that the veteran 
should be considered to be an unreliable informant.  The 
veteran indicated that he had worked in a number of jobs, but 
did not provide any concrete information regarding his family 
and work history.  The veteran stated that he was divorced, 
but indicated that he could not recall when the divorce took 
place.  On examination, the veteran was observed to be 
casually dressed in soiled clothing.  He did not state the 
correct day, and stated that friends brought him to the 
interview.  Fund of information was characterized as 
impoverished.  The veteran was unable to perform serial-seven 
subtractions, and he was unable to interpret simple proverbs 
and lacked an ability to abstract.  His social judgment was 
characterized as being asocial.  According to the veteran, he 
experienced suicidal thoughts relating to his stomach pain, 
but refused to discuss those problems.  The veteran claimed 
that he heard voices advising him to "do things," and 
offered that he experienced visual hallucinations.  The 
examiner stated that the veteran had considerable paranoid 
ideation, and thought that others wished to harm him.  
According to the veteran, he experienced a single panic 
attack some weeks previously, and reported experiencing 
nightmares.  The veteran denied polysubstance abuse, although 
a history of alcohol abuse was indicated around the time of 
his divorce as reflected in available medical records.  
Psychiatric testing was performed, but the examiner stated 
that the results were invalid because the veteran over-
endorsed infrequent items.  The examiner offered that such 
responses might suggest malingering, a serious mental 
disorder, an inability to read, or general apathy towards 
taking a test.  The examiner concluded by stating that 
because of the vagueness of the veteran's history and the 
symptoms presented, he was only able to offer diagnoses 
characterized in terms of "rule out diagnoses" which 
required further corroboration.  At that time, however, the 
examiner stated that the most appropriate diagnoses included 
Axis I rule out paranoid schizophrenia and rule out 
malingering.  In addition, the examiner assigned an Axis V 
global assessment of functioning (GAF) score of 31, which was 
suggestive of impairment in reality testing.  In an addendum 
to the examination report, the examiner stated that the 
veteran's claims file was reviewed several days following the 
examination.  The examiner noted that the veteran had 
previously been diagnosed with PTSD, but no prior references 
to schizophrenia were mentioned.  The examiner went on to 
note that while the records did suggest possible PTSD, they 
also indicated malingering, but stated that further testing 
was necessary to determine what, if any, psychiatric 
disability the veteran suffered from.  

The veteran underwent an additional VA rating examination in 
October 1998.  The report of that examination shows that the 
veteran was noted to have experienced a variety of symptoms 
suggestive of schizophrenia, PTSD, and malingering.  During 
the course of the interview, the veteran appeared to be very 
angry claiming that he had been "destroyed" by his 
experiences in Vietnam, and claimed that important documents 
of some sort had been removed from his claims file.  The 
examiner stated that the veteran was vague and uninformative 
during the course of the interview, claiming that he did not 
know or could not remember answers to basic questions.  
Likewise, the veteran was nonresponsive to questions 
regarding his pre-Vietnam military service, but provided 
relatively more detailed information with respect to details 
regarding his alleged combat stressors.  The veteran was 
vague about his post-service life, claiming that he could not 
recall details about his work history or about his marriage.  
The veteran claimed to "see things" such as enemy soldiers 
and also stated that he "heard things."  In addition, the 
veteran claimed to experience nightmares related to combat, 
and claimed to experience difficulty in recalling his age and 
birthdate.  The veteran was observed to have adequate hygiene 
and he was casually dressed.  Speech mannerism and mechanism 
were found to be within normal limits.  The veteran was, 
however, very controlling regarding the content of his 
speech, and he was not self-disclosive.  The examiner stated 
that there was an obvious manipulative quality to the 
veteran's behavior in the sense that the veteran wished to 
present himself as being very ill and impaired due to his 
purported Vietnam experiences.  The examiner observed that 
some of the veteran's verbal expressions had a delusional 
quality in terms of both persecution and grandiosity.  The 
veteran's thinking was concrete, and he was fully oriented.  
The examiner offered that during the interview, the veteran 
was vague and ultimately incorrect about the date.  He 
demonstrated moderate range of affect with a preponderance 
angry affect.  No significant mood was indicated, however.  
The veteran was characterized as a very "impeachable 
historian" and presented apparent falsehoods as fact, while 
other information was highly questionable.  Judgment was 
questionable, and insight was extremely poor.  No 
hallucinations were observed, but possible delusional 
behavior was noted.  The veteran did not display any 
blatantly disturbed thinking, but he did demonstrate themes 
of persecution and grandiosity.  The veteran did not make any 
statements suggestive of imminent harm to himself or others, 
nor did he offer any statements related to abuse or neglect 
of vulnerable individuals.  The examiner stated that a 
significant amount of the veteran's "symptoms" were 
statement of purported experiences, and went on to state that 
the veteran's "symptoms" were unrealistic.  The veteran 
denied any alcohol or drug abuse during the interview, but 
the examiner noted that the record clearly showed a history 
of chronic polysubstance dependency and abuse.  The examiner 
offered that test results disclosed gross exaggeration of the 
veteran's responses, and he made an apparent attempt to 
appear as highly impaired.  In conclusion, the examiner 
stated that the veteran may have some residuals of his 
experiences in Vietnam, but that based on the interview and a 
review of the record, a diagnosis of PTSD was not warranted 
and even contraindicated.  The examiner offered that the 
veteran fabricated, was misleading, was vague and 
uninformative, omitted pertinent data, and also noted that a 
letter received from the veteran's ex-wife suggested a highly 
paranoid lifestyle, but not PTSD.  He offered that 
malingering and paranoia were not mutually exclusive 
diagnoses, and did appear consistent with the veteran's 
alleged symptoms.  The examiner concluded with Axis I 
diagnoses of malingering, and a delusional disorder or 
paranoid schizophrenia.  The examiner also offered an Axis V 
GAF score of 60, which under the Diagnostic and Statistical 
Manual, 4th Edition (DSM-IV), is suggestive of moderate 
symptoms of a psychiatric disorder (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  
He went on to state that he strongly recommended that any 
clinical who believed that the veteran actually had PTSD to 
be required to account for the malingering, substance abuse, 
and paranoia data, and that corroboration be provided for the 
veteran's self -reported history.  

The veteran underwent an additional VA rating examination in 
March 2000.  The report of that examination discloses that 
the examiner did not have the veteran's claims file for 
review in advance of the examination.  The veteran provided 
what appeared to be a relatively coherent history of his 
post-Vietnam life, and indicated that he had two daughters 
and worked a number of jobs.  The veteran claimed that with 
two jobs, he experienced a great deal of hypervigilance.  He 
claimed to be afraid of loud noises and of people around him.  
According to the veteran such symptoms precluded him from 
being able to retain employment.  He denied experiencing any 
difficulty with alcohol or polysubstance abuse.  In addition, 
he denied any history of mental illness.  On examination, the 
veteran was attired in blue jeans and a flannel shirt which 
were not neatly ironed.  His hair was not well combed, and he 
walked slowly.  The veteran claimed to experience difficulty 
in understanding questions, and exhibited difficulty with 
long- and short-term memory.  To that end, the veteran 
claimed to experience difficulty remembering his daughters' 
ages or other dates pertaining to his marriage and subsequent 
divorce.  Difficulty with concentration, attention, and 
memory was noted, and the examiner offered that such appeared 
to constitute a serious problem for the veteran.  The veteran 
reported experiencing visual and audio hallucinations, and 
feared confusion when walking into a neighborhood.  According 
to the veteran, he feared being ambushed or attacked and 
claimed to have barricaded his windows with plywood and that 
he had installed steel doors in his house.  As noted, the 
veteran denied experiencing alcohol and polysubstance abuse, 
and reported hypervigilance and nightmares.  The examiner 
concluded with a diagnosis of Axis I chronic PTSD, and 
offered an Axis V GAF score of 45.  Under the criteria found 
at DSM-IV, a GAF score of 45 is suggestive of serious 
symptoms of a psychiatric disorder or serious impairment in 
social, occupational, or school functioning.  According to 
the examiner, the veteran appeared to relive his PTSD 
symptoms.  He experienced hypervigilance and fear of others.  
Such adversely affected his ability to work for the past nine 
years, the examiner stated.  The veteran was found to be 
logical, of sound mind, and was able to give consent 
regarding financial, legal, and medical matters.  The 
examiner stated that he was not a danger to himself or to 
others.  No substance abuse was found, and the veteran was 
found to be cooperative with treatment, and was noted to have 
been enrolled in PTSD treatment for the past four years.  
There is no indication that the veteran's claims file was 
ever made available to the examiner prior to or after 
conducting the March 2000 examination.  

Given the apparent deficiencies and inconsistency regarding 
the veteran's various examination reports discussed above, he 
was afforded an additional VA rating examination in November 
2002.  The report of that examination reflects that the 
veteran had at least twice been found not to have PTSD, but 
that as service connection had been established for that 
disorder, the primary focus of the examination would be to 
determine its severity.  The examiner noted that the 
veteran's account of his alleged Vietnam experiences was more 
coherent and organized than in previous examinations.  The 
veteran claimed to have been married for some 33 years, and 
that while he was divorced for two or three years, he 
subsequently remarried his former wife.  The veteran also 
stated that he had not worked in the last 20 years, and that 
such unemployment was due to his erratic behavior.  According 
to the veteran, he experienced frequent nightmares relating 
to combat, and that he experienced intense flashbacks 
elicited by stimuli related to his alleged combat 
experiences.  The veteran further described hyperarousal, 
anxiety, irritability, hostility, headaches, and stomach 
pain.  He stated that he experienced social withdrawal, 
intolerance of other individuals, and strict avoidance of 
military-related stimuli.  The examiner offered that such 
claimed symptoms were erratically and unconvincingly related, 
until the veteran began to consistently participate in PTSD 
group therapy.  The examiner offered that after the veteran 
had begun group therapy, his claimed accounts of combat 
stressors and symptoms became more believable.  The veteran 
offered that he had found it helpful to interact with other 
Vietnam-era combat veterans.  The veteran informed the 
examiner that his previously described auditory 
hallucinations were only intermittent.  Further, he offered 
that he had not experienced any psychotic symptoms since 
1999, and he was noted to be taking a number of medications.  
The examiner observed that the veteran had a clear history of 
polysubstance abuse, although he reported that he had limited 
his use of intoxicants in the recent past.  The veteran 
stated that he was currently married, and that he had a 
reasonably good relationship with his family.  He stated that 
he continued to experience PTSD symptoms, but also conceded a 
general improvement over the past three years.  The veteran 
made a point, however, of stating that he remained seriously 
impaired.  On examination, the veteran was observed to be 
normally dressed with adequate hygiene.  He related well to 
the examiner, maintained good eye contact, and was found to 
be generally cooperative.  There was no agitation or unusual 
motor activity.  Speech was clearly articulated, with normal 
rate and amplitude, and was not pressured.  Thoughts were 
organized for brief communications, but the veteran was at 
times over inclusive and sometimes digressed.  Thought 
content was lacking in any current or recent psychotic 
symptoms, and the veteran did not have any current or recent 
suicidal or homicidal thinking.  The veteran had not been 
hospitalized since the time of his last examination, and mood 
and effect were both neutral and stable.  Although the 
veteran complained that he could not remember things, the 
examiner noted that his alleged difficulty had improved since 
he was last examined, and memory was considered "adequate to 
confrontation."  The veteran was fully alert and oriented.  
No psychological or other tests were performed.  The examiner 
concluded with a diagnosis of Axis I PTSD and alcohol 
dependency in partial remission, and offered an Axis V GAF 
score of 50, which he stated was attributable to PTSD.  Under 
the criteria found in DSM-IV, a GAF score of 50 is suggestive 
of serious symptoms of a psychiatric disorder (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
examiner went on to state that the veteran appeared to be 
competent for VA purposes, and that to the extent that the 
veteran may have had other psychiatric disorders, such 
appeared to have resolved to the point at which they 
constituted little impact on the veteran's diagnostic 
picture.  The examiner stated that he did not believe that 
substance abuse was active at that time.  With respect to the 
question of malingering, the examiner noted that the veteran 
clearly sought to obtain a higher disability rating, and 
performed in the interview in such a manner as to serve that 
end.  The veteran was found to have exaggerated his symptoms 
during the previous examination and had found such effort to 
have been unsuccessful.  Since undergoing therapy, the 
examiner stated that the veteran's current strategy to 
maximize his disability payments was to emphasize his 
involvement in treatment and to exaggerate his involvement 
with the medical aspects of treatment, particularly regarding 
psychiatric medications.  The examiner noted that the veteran 
was attempting to minimize his actual recovery while 
attempting to emphasize his participation in recovery 
efforts.  The examiner offered that the veteran appeared to 
have improved significantly over the past three years in a 
number of areas.  The examiner concluded by opining that the 
veteran could likely function in a low demand work setting, 
but that he would not likely function effectively in a 
competitive work setting.  

The Board has evaluated the foregoing, and finds that the 
evidence regarding the question of whether an increased 
initial rating for PTSD is warranted is at least in 
equipoise, notwithstanding the veteran's exaggeration of his 
symptomatology.  Accordingly, after resolving all reasonable 
doubt in the veteran's favor, the Board concludes that the 
evidence supports a grant of an initial 50 percent evaluation 
for PTSD.  Here, service connection for PTSD has been 
established, and while the veteran's various accounts of his 
purported combat stressors may be highly suspect, discussions 
of such stressors are not relevant to the issue on appeal.  
In this case, the primary issue involves the nature and 
degree of severity of the veteran's PTSD.  

The medical evidence clearly shows that the veteran has 
undergone treatment for PTSD during the course of this 
appeal.  In this case, the veteran is clearly shown to 
experience occupational and social impairment with reduced 
reliability and productivity due to such symptoms as impaired 
speech, complaints of panic attacks more than once a week, 
difficulty in understanding complex commands, and an 
undeterminable degree of short- and long-term memory 
impairment.  The veteran has clearly been shown to experience 
impaired judgment and insight, and the medical evidence 
suggests that his primary motivation involves obtaining 
increased disability benefits.  Such symptoms are consistent 
with assignment of a 50 percent evaluation, and the Board 
concludes, therefore, that the criteria for assignment of an 
initial 50 percent disability evaluation have been met.  To 
that extent, the veteran's appeal is granted.  

The Board also finds, however, that the veteran's 
symptomatology does not approximate the criteria for 
assignment of an initial evaluation in excess of 50 percent.  
In that regard, the veteran may well experience deficiencies 
in most areas such as involves his industrial and social 
life, but he has been married for some 33 years, depending on 
varying accounts of his marital history, and although he was 
divorced for a brief period, he has since remarried his 
former wife and currently reports having adequate relations 
with his family.  The Board notes that in July and October 
1998, the veteran was found primarily to be malingering, as 
reflected by his symptomatology and diagnostic test results.  
The examiners found his responses highly exaggerated in an 
attempt to obtain higher disability compensation.  
Accordingly, the Board finds it very difficult to properly 
assess the credibility of the veteran's assertions regarding 
the alleged severity of his symptoms.  Here, the Board notes 
that while the examiner who conducted the most recent VA 
rating examination of November 2002 offered that the 
veteran's abnormal behavior exhibited during prior 
examinations may have been the product of psychotic 
manifestations of PTSD, he did nonetheless point out that the 
veteran's behavior and conduct during the most recent 
examination were exaggerated in an effort to maximize his 
benefits.  The Board finds that it must consider such 
statements in assessing the veteran's overall disability 
picture.  

In any event, while noting that the veteran has been 
variously assessed with Axis V GAF scores of 50 and below, 
suggesting at least serious symptoms of a psychiatric 
disorder, the veteran has not been found to have suicidal or 
homicidal ideation or obsessional rituals.  Further, while 
his speech was noted to be at times vague and nonresponsive, 
it cannot be determined with certainty as to the validity of 
such characteristics, particularly in light of the VA rating 
examiners' opinions as discussed above.  The veteran's 
appearance and hygiene have generally been found to be 
adequate, and the Board finds that after a careful review of 
all the medical evidence, the criteria for assignment of an 
initial evaluation in excess of 50 percent is not met.  
Therefore, to the extent that the Board finds that the 
veteran's objectively manifested symptomatology warrants 
assignment of an initial 50 percent evaluation for PTSD, the 
appeal is granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected PTSD has 
necessitated frequent periods of hospitalization during this 
appeal period, or otherwise renders impracticable the 
application of the regular schedular standards.  Here, the 
Board recognizes that the veteran experiences at least a 
moderate degree of impairment as a result of a psychiatric 
disorder, and that such impairment has been attributed to a 
diagnosis of PTSD.  The Board further recognizes that the 
veteran claims to be unemployed, and that such unemployment 
has been attributed, at least in substantial part, to his 
PTSD.  Without discussing the credibility or validity of such 
assessment, the Board notes that the schedular criteria 
contemplate difficulties in maintaining effective work and 
social relationships.  See generally 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In addition, the Board finds that 
through his various assertions made in support of his claim, 
the veteran has submitted an informal or implied claim for 
entitlement to TDIU benefits.  Such issue has been referred 
back to the RO for appropriate action and is not currently 
before the Board.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the regular schedular standards, set forth at 
Diagnostic Code 9411, contemplate higher ratings for the 
veteran's PTSD.  Here, the veteran's PTSD has not been found 
to warrant assignment of an initial disability rating in 
excess of 50 percent on a schedular basis.  Accordingly then, 
referral for assignment of an increased rating on an 
extraschedular basis is not for consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 50 
percent evaluation for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

